Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-11, 13-16 and 19-24 are all the claims.
2.	In Applicants amendments to the claims in the Reply of 7/9/2019, they indicated the cancellation of Claims 12, 17-18 and 25-32. No amended claim set accompanied that Reply. In the interest of compact prosecution, the Examiner has entered those amendments in the claim set 2/22/2019 to reflect those cancellations.
Unity of Invention of Analysis
3.	Restriction is required under 35 U.S.C. 121 and 372.
	In assessing whether the requirements of unity of invention of an application are met, identification of the technical features that each solution to a technical problem contributes over the prior art (special technical features) must be made. If then a technical relationship between the solutions, involving one or more of the same technical features, can be recognized, the requirements of unity of invention are said to be met.
	The claims of the first presented invention for the present application relate to a method for identifying a functional antibody that induce hematopoietic stem cell differentiation and migration to a specific organ or tissue. The second presented 
	Thus, given the broadest interpretation, each of the inventions is, a priori, lacking in a single technical feature on which a unity of invention can be based. The method of screening for an antibody that drives stem cell migration and differentiation is not overlapping or co-extensive with the genus of antibodies that are not defined by the antigen to which they bind only that they bind to the same antigen for an antibody of known VH/VL CDR1-3 or VH/VL domains. The antibodies are not defined by a product by process or method of making that is overlapping or co-extensive with the first presented method invention. The antibodies are not required to be imbued with the properties of promoting stem cell migration and differentiation.
4.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The resulting separate inventions, as presently identified, have been grouped according to the order in which they have been claimed.

Group I, claim(s) 1-9, drawn to a method for identifying a functional antibody that induce hematopoietic stem cell differentiation and migration to a specific organ or tissue.
Group II, claim(s) 10-11, 13-16 and 19-24, drawn to an antibody or an antigen- binding fragment that has the same binding specificity as that of a second antibody, wherein the second antibody comprises (I) heavy chain CDRs 1-3 and light chain CDRs 1-3 sequences that are respectively identical to GFN FNNYN (SEQ ID NOA), ISSAADTV (SEQ ID NO:5), ARQLLY (SEQ ID NO:6), SGIN VGAYR (SEQ ID NO:7), YKSDSDK (SEQ ID NO:8), and AIWHSSAWV (SEQ ID NO:9), (2) heavy chain and light chain variable region sequences respectively shown in SEQ ID NOs:2 and 3, or (c) heavy chain and light chain variable region sequences respectively shown in SEQ ID NOs:11 and 12.

5.	As no technical features can be distinguished which could be regarded as special technical features on which a unifying concept could be based, there is no single inventive concept underlying the plurality of claimed inventions. 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643